t c summary opinion united_states tax_court domell t moore petitioner v commissioner of internal revenue respondent docket no 23637-05s filed date michael b van landingham and kirby mitchell specially recognized for petitioner michael t sargent and j craig young for respondent gustafson judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 sec_1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c in effect for the tax_year at issue and all citations of rules refer to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the internal_revenue_service irs determined a dollar_figure deficiency in petitioner domell t moore’s federal_income_tax the issues for decision are i whether mr moore is entitled to file as a head_of_household under sec_2 and ii whether mr moore is entitled to an earned_income_tax_credit under sec_32 the record shows that mr moore is not entitled to these tax benefits background this case was submitted fully stipulated pursuant to rule reflecting the parties’ agreement that the relevant facts could be presented without a trial the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time that he filed his petition mr moore resided in south carolina mr moore’s spouse and living arrangements during mr moore was married to lakisha moore mr moore was also married to lakisha moore during the previous year but according to his amended petition he and his spouse lived apart for to months in and did not get back together until april of during mr moore and his spouse lived together at the same address from april of through the end of that tax_year in his amended petition mr moore alleges that he also lived with his stepchildren in the stipulated record does not make clear whether mr moore’s stepchildren actually lived with him for any period during but respondent’s arguments seem to assume that they did and we will so assume form_1040 mr moore timely filed his form_1040 u s individual_income_tax_return as a head_of_household on that form_1040 he claimed i two qualifying children for purposes of the earned_income_tax_credit and ii an earned_income_tax_credit of dollar_figure in his amended petition mr moore refers to his claimed qualifying children as his stepchildren 2since mr moore filed as a head_of_household it necessarily follows that he failed to elect married_filing_jointly status see chiosie v commissioner tcmemo_2000_117 furthermore sec_6013 bars an election to file an amended joint_return under sec_6013 after there has been mailed to either spouse with respect to such taxable_year a notice_of_deficiency under sec_6212 if the spouse as to such notice files a petition with the tax_court within the time prescribed in sec_6213 since mr moore has filed a petition with this court in response to a notice_of_deficiency he is barred from electing to file an amended joint_return therefore mr moore and his spouse filed separately and not jointly and he may not make a remedial election to change that fact notice_of_deficiency on date the irs mailed mr moore a statutory_notice_of_deficiency for tax_year that determined mr moore’s proper filing_status was married_filing_separately disallowed the earned_income_tax_credit and determined a deficiency of dollar_figure in response to the notice_of_deficiency mr moore petitioned this court pursuant to sec_6213 to redetermine this deficiency discussion i burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 503_us_79 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction or credit claimed rule a 308_us_488 new colonial ice co v 3under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability mr moore has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with respect to any factual issue mr moore therefore bears the burden_of_proof see rule a helvering 292_us_435 likewise the taxpayer is obliged to demonstrate entitlement to an advantageous filing_status such as head_of_household smith v commissioner tcmemo_2008_229 ii head_of_household filing_status sec_1 of the code provides the various rates at which income_tax is imposed with inter alia different rates for married individuals filing separately see sec_1 and heads of households see sec_1 mr moore filed his form_1040 as a head_of_household sec_2 defines head_of_household as pertinent here sec_2 provides that an individual shall be considered a head of a household if the individual is not married at the close of his tax_year sec_2 provides that an individual shall be treated as not married at the close of the tax_year if the individual is so treated under sec_7703 sec_7703 provides that an individual who is married shall not be considered as married if four requirements are satisfied i the individual files a separate tax_return ii the individual maintains a household that is for more than one-half of the taxable_year the principal_place_of_abode of a child for whom the taxpayer would be entitled to claim a dependency_exemption iii the individual pays more than half the cost of maintaining the household for the tax_year and iv the individual’s spouse is not a member_of_the_household during the last months of the tax_year here the pivotal issue is whether mr moore and his spouse were living apart in separate households for purposes of sec_2 and we have repeatedly held that living apart required geographical separation and living in separate residences see 118_tc_373 the record establishes that mr moore and his spouse resided at the same address from april of through the end of that tax_year ie they resided in the same geographical area and at the same residence for more than the last months of the tax_year we therefore hold that mr moore did not live apart from his spouse in accordingly mr moore is not considered unmarried under sec_7703 and his filing_status is necessarily married_filing_separately not head_of_household respondent’s determination on this issue is sustained iii earned_income_tax_credit sec_32 provides for an earned_income_tax_credit however one of the requirements for the credit is that the taxpayer if married must file a joint_return with his or her spouse see sec_32 because mr moore is not considered 4the amount of the credit is determined according to percentages that vary depending on whether the taxpayer has one qualifying_child two or more qualifying children or no qualifying children sec_32 the credit is also subject_to a limitation based on adjusted_gross_income sec_32 unmarried pursuant to sec_7703 see supra part ii and because he and his spouse filed separately and not jointly he is not entitled to claim an earned_income_tax_credit for see chiosie v commissioner tcmemo_2000_117 respondent’s determination on this issue is sustained to reflect the foregoing decision will be entered for respondent
